UNITED STATES COURT OF APPEALS
                FOR THE SEVENTH CIRCUIT
                Chicago, Illinois 60604

                   September 11, 2000


           Hon. JOEL M. FLAUM, Chief Judge

           Hon. WILLIAM J. BAUER, Circuit Judge

           Hon. HARLINGTON WOOD, JR., Circuit Judge


DR. IRIS I. VARNER, et al.,          ]
               Plaintiffs-Appellees, ] Appeal from the United
               and                   ] States District Court for
                                     ] the Central District of
UNITED STATES OF AMERICA,            ] Illinois, Peoria Division.
               Intervening Appellee, ]
                                     ]
                                     ] No. 95 C 1355
No. 97-3253         v.               ]
                                     ] Michael M. Mihm,
ILLINOIS STATE UNIVERSITY, et al.    ] Judge.
               Defendants-Appellants.]


                       O R D E R

The opinion issued in the above-entitled case on September 6, 2000,   is hereby
amended as follows:

     On Page 3, the Roman Numeral I. should be deleted. The heading
     for that paragraph should now read: Analysis

     On Page 17, the Roman Numeral III. should be deleted.   The heading
     for that paragraph should now read: Conclusion